IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


N.G.,                                       : No. 792 MAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
C.G,                                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.